DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-12, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferrara, Jr. et al. 20170067832
Regarding claim 1 and 11, Ferrara, Jr. discloses a system for analyzing a test device (see fig.1, element 100 and its description), the system comprising a microprocessor configured for carrying out the steps of, obtaining at least one image of a test device, the image comprising at least one representation of at least one portion of an observation surface and a visible reference having a predetermined format (see figs.1-2, element 100, paragraph [0005], [0040-0043], fig.4 and its description); 
Regarding claims 2 and 12, Ferrara, Jr. further discloses the microprocessor is further configured so that the analysis step comprises a step of comparing the at least one determined geometrical feature with at least one geometrical feature of a graphical element identified in a portion of an observation surface represented in another image of the same test device (see paragraph [0015]).
Regarding claim 8 , a step of storing the obtained received image and the test device identification determined from the obtained image (this feature is inherent in smartphone).
Regarding claim 9, Ferrara, Jr. further discloses the at least one geometrical feature comprises a size, a shape and/or coordinates (see fig.1-4, paragraphs [0010-0011], [0019-0022] and its description).
Regarding claim 10, Ferrara, Jr. further discloses a computer program comprising instructions adapted for carrying out each of the steps of the method 
Regarding claim 18, Ferrara, Jr. further discloses a device of smartphone type for image capture, image correction and analysis of images (see fig.4, 158, paragraph [0048] and its description).
Regarding claim 19, Ferrara, Jr. further discloses a first device for image capture and a second device for analysis of images, distinct from the first device (see paragraph [0005], [0048] and its description).
Allowable Subject Matter 
Claims 3-7 and  13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


    PNG
    media_image1.png
    75
    75
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647